ORDER OF COURT
Defendant José Luis Casiano-Jiménez’s petition for rehearing is denied.
Defendants Alberto Angulo-Hernández, Eusebio Estupinan-Estupinan, and Gustavo Rafael Brito-Fernández’s petitions for rehearing having been denied by the panel of judges who decided the case, and the petitions for rehearing en banc having been submitted to the active judges of this court and a majority of the judges not having voted that the cases be heard en banc, it is ordered that the petitions for rehearing and the petitions for rehearing en banc be denied.